Exhibit 10.4

FIRST FOUNDATION INC.

2015 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

On ______ __, 20__, the Compensation Committee (the “Committee”) of the Board of
Directors (the “Board”) of First Foundation Inc., a Delaware corporation (the
“Company”), granted to ________________ (“Participant” or “you”), the number of
Restricted Stock Units (the “RSUs”) set forth below pursuant to and on the terms
and subject to the restrictions and conditions contained in the Company’s 2015
Equity Incentive Plan (the “Plan”) and in this Restricted Stock Unit Agreement
(this “RSU Agreement” or this “Agreement”).  Any term with an initial capital
letter that is included, but is not defined, in this RSU Agreement shall have
the meaning given to such term in the Plan, unless the context in which such
term is used clearly indicates that another meaning is intended.

Name of Participant:

 

Number of RSUs:

_______________.  Subject to the adjustment provisions in Section 3.5 of the
Plan, upon vesting each of the RSUs will represent a right to receive, upon
settlement thereof, one (1) share of Company Common Stock, par value $0.001 per
share.

Date of Grant:

__________ __, 20__

Vesting Schedule:

 

 

 

 

 

RSU Expiration Date:

The earlier of (i) the settlement of all RSUs granted hereunder, or (ii) the
date as of which any remaining unvested RSUs have terminated or been forfeited,
as described in the RSU Agreement or the Plan.

Additional Terms and Conditions:

¨If this box is checked, the additional terms and conditions set forth on
Attachment A hereto (as executed by the Company) are applicable to the RSUs and,
by this reference are incorporated into and made an integral part of this
Agreement.  No document need be attached as Attachment A if the box is not
checked.

BY SIGNING BELOW, YOU ARE ACCEPTING THE GRANT OF THE RSUs AND YOU ARE ENTERING
INTO THIS AGREEMENT AND ARE AGREEING TO ALL OF THE TERMS, RESTRICTIONS AND
CONDITIONS CONTAINED IN THIS AGREEMENT AND IN THE PLAN.  You also acknowledge
that you have previously received copies of the following: (i) this Agreement;
(ii) the Plan, and (iii) the Plan Prospectus.

PARTICIPANT:

Signature:  

Print Name:  

 

FIRST FOUNDATION INC.

By:  

Name:  

Its:  

(Remainder of page intentionally left blank.
Agreement continues on next page.)

 

 

--------------------------------------------------------------------------------

 

1.RSUs.  Subject to the adjustment provisions of the Plan, upon vesting each of
the RSUs will represent a right to receive, upon settlement thereof, one (1)
share of common stock, par value $0.001 per share, of the Company (a “Share” or,
collectively, the “Shares”). 

2.Settlement of RSUs.  Settlement of the RSUs that vest on any vesting date set
forth on the first page of this Agreement and/or upon satisfaction of any
vesting conditions set forth in this Agreement or in Attachment A hereto, shall
be made within thirty (30) days of vesting.  Settlement of RSUs shall be in
Shares.  Settlement means the delivery of the Shares vested under an RSU.  No
fractional RSUs or rights for fractional Shares shall be created pursuant to
this RSU Agreement.

3.No Stockholder Rights.  You shall have no ownership interest in or to any of
the Shares underlying the RSUs, and shall have no right of a stockholder with
respect to any such Shares, unless and until such time as Shares are issued in
settlement of vested RSUs.  

4.Dividend Equivalents.  Dividends, if any (whether payable in cash, Shares or
other securities or other property) declared prior to settlement of RSUs, shall
not be credited to you.

5.No Transfers of RSUs.  RSUs may not be sold, assigned, transferred, pledged,
hypothecated, or otherwise disposed of in any manner other than by will or by
the laws of descent or distribution or court order or unless otherwise permitted
by the express terms of the Plan or as may be approved in advance by the
Committee on a case-by-case basis.  

6.Termination of RSUs.  

(a)If there is a cessation of your continuous Service for any reason, including
a termination of your employment or Service by the Company or any Affiliate (as
the case may be), with or without “Cause” (as defined in Section 2.5 of the
Plan), all then unvested RSUs shall be forfeited to the Company forthwith, and
all rights you have in or to such RSUs shall immediately terminate.

(b)If the vesting of the RSUs, or any of them, is subject to satisfaction of any
conditions (“Vesting Conditions”), in addition to or in lieu of remaining in the
continuous Service for a period or periods of time set forth in the Vesting
Schedule, the RSUs will terminate and be forfeited back to the Company upon the
failure of such Vesting Condition or Conditions to be satisfied, as more fully
set forth in Attachment A hereto.

(c)In case of any dispute as to whether a cessation of your continuous Service
has occurred or whether or not there has been a failure of any other Vesting
Condition to be satisfied, the Committee shall have sole discretion to
determine, with finality, whether such cessation of Continuous Service has
occurred or if there has been a failure of any other Vesting Condition to be
satisfied and the effective date of the termination and forfeiture of the
unvested RSUs resulting therefrom.

7.Income Tax Consequences; Withholding Taxes.  

(a)Regardless of any action taken by the Company and/or Company Affiliate with
respect to any or all income tax, social insurance, payroll tax, payment on
account or other tax-related withholding (“Tax-Related Items”), you acknowledge
and agree that you will are liable for the payment of all Tax-Related Items
legally due by you and that that neither the Company nor any Company Affiliate
shall have any liability of any kind or nature for or in respect of any of such
Tax-Related Items.  You further acknowledge and agree that neither the Company
nor any Company Affiliate (i) has provided or is providing any tax advice to you
with respect to your acceptance of the RSU Award to you hereunder or the
acquisition of Shares upon settlement thereof or with respect to the disposition
by you of any of those Shares, and you are relying solely on your own personal
tax advisor(s) for such advice; (ii) is making any representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the award hereunder of the RSUs, including the grant, vesting or
settlement of the RSUs, the subsequent sale of Shares acquired upon such
settlement and the receipt of dividends thereon (if any); and (iii) is
committing to structure the terms of your RSU Award or any aspect of the RSUs to
reduce or eliminate your liability for Tax-Related Items.  You

2

--------------------------------------------------------------------------------

 

acknowledge that if you are subject to Tax-Related Items in more than one
jurisdiction, the Company and/or Company Affiliate may be required to withhold
or account for Tax-Related Items in more than one jurisdiction. 

(b)Prior to the issuance to you of any Shares as a result of the vesting of any
of the RSUs, you shall pay or make adequate arrangements satisfactory to the
Company and/or any Company Affiliate to satisfy and discharge, without liability
to the Company or any Company Affiliate, all withholding and payment on account
obligations of the Company and/or such Company Affiliate.  In this regard, you
authorize the Company and/or such Company Affiliate to withhold all applicable
Tax-Related Items legally payable by you from your wages or other cash
compensation that is or has become payable to you by the Company and/or such
Company Affiliate.  With the prior approval of the Compensation Committee (as
may be evidenced by provisions contained in Attachment A hereto), these
arrangements may also include, if permissible under applicable law and
government regulations: (i) withholding and cancelling Shares that otherwise
would be issued to you upon vesting and settlement of any of the RSUs, provided
that the Company only withholds a number of such Shares required to satisfy the
minimum statutory withholding amount, (ii) delivering to the Company for
cancellation shares of Company Common Stock already owned by you, (iii) having
the Company withhold taxes from the proceeds of the sale of any of the Shares,
either through a voluntary sale or through a mandatory sale arranged by the
Company (on your behalf and you hereby authorize such sales by this
authorization), (iv) your payment of a cash amount, or (v) any other arrangement
approved in advance by the Compensation Committee, all under such rules as may
be established by the Committee and in compliance with the Company’s Insider
Trading Policy, if applicable, and applicable law.  The Fair Market Value (as
defined in the Plan) of any Shares withheld or other shares of Company Common
Stock cancelled to pay any or all Tax-Related Items will be determined as of the
date on which the RSUs in question first became vested and will be applied as a
credit against the withholding taxes and any other Tax Related Items payable by
you.  You shall pay to the Company or such Company Affiliate (as the case may
be) any amount of Tax-Related Items that the Company or such Company Affiliate
may be required to withhold from your compensation as a result of your
participation in the Plan, the grant or vesting of the RSUs or the sale or other
disposition of the Shares acquired on vesting that cannot be satisfied by the
means previously described.  Finally, you acknowledge that the Company has no
obligation to deliver any Shares to you unless and until you have satisfied your
obligations to pay the Tax-Related Items as described in this Section.

8.Entire Agreement; Amendments and Waivers.  This RSU Agreement (including any
terms or conditions that may be set forth in Attachment A hereto) and the Plan
contain all of the agreements and understandings of the Company and you relating
to, and supersede all prior agreements and understandings (written or oral) and
all prior discussions between you and the Company with respect to, the subject
matter of this Agreement.  No modification of or amendment to this RSU
Agreement, nor any waiver of any rights under this RSU Agreement, shall be
effective unless such amendment or waiver is set forth in a writing that is
signed by the parties to this RSU Agreement.  The failure by either party to
enforce any rights under this RSU Agreement shall not be construed as a waiver
of any such rights.

9.Compliance with Laws; Limitation of Company Liability for Nonissuance.  

(a)The issuance of Shares upon the vesting of any of the RSUs will be subject to
and conditioned upon compliance by the Company and you with all applicable
state, federal and foreign laws and regulations and with all applicable
requirements of any stock exchange or automated quotation system on which the
Company’s Common Stock may be listed or quoted at the time of such
issuance.  The Shares issued pursuant to this RSU Agreement shall be endorsed
with appropriate legends, if any, as determined by the Company in its sole
discretion.

(b)The Company will use its diligent efforts to obtain from any applicable
regulatory agency such authority or approvals as may be required in order to
issue Shares to you upon the vesting of the RSUs, in whole or in part.  The
inability of the Company to obtain any such authority or any approvals which are
deemed by the Company’s counsel to be necessary for the lawful issuance of the
Shares hereunder and under the Plan shall relieve the Company of any liability
in respect of the nonissuance of such Shares as to which such requisite
authority or any such approvals have not been obtained.

10.Governing Law; Severability; Jurisdiction over Disputes.  This RSU Agreement
and all acts and transactions pursuant hereto and the rights and obligations of
the parties hereto shall be governed, construed and interpreted in accordance
with and enforced under the laws of the State of Delaware, without giving effect
to Delaware’s conflicts of law principles or rules.  If one or more provisions
of this RSU Agreement are held to be

3

--------------------------------------------------------------------------------

 

unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith.  In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (a) such
provision shall be excluded from this RSU Agreement, (b) the balance of this RSU
Agreement shall be interpreted as if such provision were so excluded and (c) the
balance of this RSU Agreement shall be enforceable in accordance with its
terms.  Unless otherwise agreed in writing by the Company, the Court of Chancery
of the State of Delaware (or, if and only if the Court of Chancery of the State
of Delaware lacks subject matter jurisdiction, any state or federal court
located within the State of Delaware) shall be the sole and exclusive forum for
purposes of litigating any dispute that may arise directly or indirectly with
respect to or in connection with the RSUs, or their grant, vesting or
settlement, or this Agreement or the Plan, and each of the Company and you
irrevocably consents to the exclusive jurisdiction of such courts with respect
to the litigation of any such disputes. 

11.No Rights as Employee, Director or Consultant.  Nothing in this RSU Agreement
shall affect in any manner whatsoever the right or power of the Company or any
Company Affiliate to terminate your employment or Service for any reason, with
or without Cause, and nothing in this RSU Agreement or the Plan, or the grant of
the RSUs to you, entitles you to continued employment or Service with the
Company or any Company Affiliate.

12.Consent to Electronic Delivery of All Plan Documents and Disclosures.  By
your acceptance of the RSUs, you consent to the electronic delivery of this RSU
Agreement, the Plan, account statements, Plan Prospectuses, and of reports and
proxy statements filed by the Company with the Securities and Exchange
Commission, and all other documents that the Company is required to deliver to
its security holders (including annual reports) or other communications or
information relating to the RSUs, this Agreement or the Plan.  Electronic
delivery may include the delivery of a link to a Company intranet or to the
internet site of a third party involved in administering the Plan, the delivery
of the documents via e-mail or such other delivery methods as the Company may
determine in its discretion. The Company retains the right, however, to deliver
paper copies of such documents in lieu of or in addition to the electronic
delivery thereof to you.  You acknowledge your understanding that you may
receive from the Company a paper copy of any documents that may have been or may
otherwise be delivered to you electronically, at no cost, by making such request
on the Company by telephone, through a postal service or by electronic mail at
________@ff.-inc.com. Also, you acknowledge your understanding that you are not
required to consent to electronic delivery of documents or other information, as
outlined above, and that you may withhold, or at any time hereafter revoke or
change your consent to electronic delivery, including any change in the
electronic mail address to which documents are delivered to you (if you have
provided an electronic mail address), by notifying the Company thereof by
telephone, postal service or by electronic mail at ________@ff.-inc.com.  

13.Code Section 409A.  For purposes of this RSU Agreement, a termination of
employment will be determined consistent with the rules relating to a
“separation from service” as defined in Section 409A of the Code and the
regulations thereunder (“Section 409A”).  Notwithstanding anything else provided
herein, to the extent any payments provided under this RSU Agreement in
connection with your termination of employment constitute deferred compensation
subject to Section 409A, and you are deemed at the time of such termination of
employment to be a “specified employee” under Section 409A, then such payment
shall not be made or commence until the earlier of (a) the expiration of the
six-month period measured from your separation from service or (b) the date of
your death following such a separation from service; provided, however, that
such deferral shall only be effected to the extent required to avoid adverse tax
treatment to you including, without limitation, the additional tax for which you
would otherwise be liable under Section 409A(a)(1)(B) in the absence of such a
deferral.  To the extent any payment under this RSU Agreement may be classified
as a “short-term deferral” within the meaning of Section 409A, such payment
shall be deemed a short-term deferral, even if it may also qualify for an
exemption from Section 409A under another provision of Section 409A.  Payments
pursuant to this Section are intended to constitute separate payments for
purposes of Section 1.409A-2(b)(2) of the Treasury Regulations promulgated under
the Code.

14.Adjustments Upon Changes in Capital Structure.  In the event that the
outstanding shares of Common Stock of the Company are hereafter increased or
decreased or changed into or exchanged for a different number or kind of shares
or other securities of the Company by reason of a recapitalization, stock split,
reverse stock split, reclassification, stock dividend or other similar change in
the capital structure of the Company, then, in accordance with the provisions of
Section 3.5 of the Plan, appropriate adjustment shall be made by the
Compensation Committee to the number of Shares subject to the unvested RSUs, in
order to preserve, as nearly as practical, but not to increase, the benefits of
the Participant under this RSU Agreement.  

4

--------------------------------------------------------------------------------

 

15.Lock-Up Agreement.  Upon request of the Company or the underwriter or
underwriters managing any underwritten offering of the Company’s securities (the
“Managing Underwriter(s)”), you hereby agree as follows:  (a) you will not sell,
make any short sale of, loan, grant any option for the purchase of, or otherwise
dispose of any securities of the Company, however and whenever acquired (other
than any securities owned by you that are to be offered for sale in the
offering), without the prior written consent of the Company or such managing
underwriter(s), as the case may be, for such period of time (not to exceed one
hundred eighty (180) days) from the effective date of the registration statement
filed with the Securities Exchange Commission for such offering (the “Lockup
Period”) as may be requested by the Company or such managing underwriter(s) and
(b) you will execute an agreement reflecting the foregoing as may be requested
by the Company or the managing underwriter(s) at the time of, or within thirty
(30) days prior to, the filing of such registration statement; provided,
however, that, if during the last seventeen (17) days of the Lockup Period the
Company issues an earnings release or material news or a material event relating
to the Company occurs, or prior to the expiration of the Lockup Period the
Company announces that it will release earnings results during the sixteen
(16)-day period beginning on the last day of the Lockup Period, then, upon the
request of the managing underwriter(s), to the extent required by any FINRA
rules, the restrictions imposed by this Section shall continue to apply until
the end of the third trading day following the expiration of the fifteen
(15)-day period beginning on the issuance of the earnings release or the
occurrence of the material news or material event.  In no event will the Lockup
Period extend beyond two hundred sixteen (216) days after the effective date of
the registration statement.  The rights of the Company and any managing
underwriter(s), and your obligations, under this Section 18 shall survive the
vesting of the RSUs and the issuance of Shares on settlement thereof until such
time as such Shares have been sold or otherwise transferred in compliance with
the Securities Act (as defined in the Plan), or in reliance on any exemptions
from the registration requirements thereof. 

16.Award Subject to Clawback or Recoupment.  You agree that to the extent
permitted or required by applicable law or government regulations applicable to
the Company, the RSUs, the Shares issuable on vesting and settlement thereof,
and any gains or profits you may realize on any disposition of such Shares shall
be subject to clawback or recoupment pursuant to any incentive compensation
clawback or recoupment policy adopted by the Board or any requirements of law
that are applicable to the Company or you during or after the term of your
employment or other Service with the Company or any Company Affiliate.  In
addition to any other remedies available under such policy, you acknowledge and
agree that applicable law may require the cancellation of your RSUs (whether
vested or unvested), the cancellation or forfeiture of Shares issued upon
vesting and settlement of your RSUs and the recoupment of any gains or profits
realized with respect to your RSUs or as a result of the sale or other
disposition by or for your account of Shares issued to you or for your account
upon or following settlement of the RSUs granted hereunder.  

17.Binding Agreement.  All covenants and agreements herein contained by or on
behalf of any of the parties shall bind and inure to the benefit of the parties
and their respective successors by operation of law and any persons to which the
Company may assign its rights hereunder and any persons to whom you are
permitted to assign your RSUs in accordance with the Plan.

18.Interpretation.  This RSU Agreement is the result of arms’-length
negotiations between the parties hereto and no provision hereof shall, for any
reason, be construed against a party.  Unless the context in which such terms
are used clearly and unambiguously indicates otherwise, (i) the term “or” shall
not be exclusive, (ii) the terms “including” and “include” shall not be limiting
and shall mean “including, but not limited to,” or “include without limitation”,
and (iii) the terms “herein,” “hereof,” “hereto,” “hereunder”, “hereinafter” and
other similar terms shall refer to this RSU Agreement as a whole and not merely
to the specific section, subsection, paragraph or clause where such terms may
appear.   The section, subsection and any paragraph headings contained herein
are for convenience of reference only and are not intended to and shall not
define, limit or affect, and shall not be considered in connection with, the
interpretation or application of any of the terms or provisions of this RSU
Agreement.  

19.Conflicts.  If any of the terms or provisions contained in this RSU Agreement
conflict with any of the terms or provisions of the Plan, and such conflict
cannot be resolved by the Committee in a manner that is consistent with the
terms and purposes of the Plan, then the terms or provisions of the Plan in
question shall control in that instance.  

20.Notices.  Any notice, demand or request required or permitted to be given
under or with respect to this Agreement shall be in writing and shall be deemed
given when delivered personally or three (3) days after being deposited in the
United States mail, as certified or registered mail, with postage prepaid (or by
such other method as the Committee may from time to time deem appropriate), and
addressed, if to the Company, at its principal place of

5

--------------------------------------------------------------------------------

 

business, Attention:  Chief Financial Officer; and, if addressed to the
Participant, at his or her most recent address as shown in the employment or
other records of the Company. 

21.Survival.  If any RSUs granted hereunder vest, then this Agreement, and the
respective rights and obligations of the parties shall survive the expiration or
any earlier termination of this Agreement.

22.Counterparts.  This Agreement may be executed in two or more counterparts,
and each such executed counterpart, and any photocopy, facsimile copy, digital
and pdf. copy thereof, shall be deemed an original, but all of which together
shall be deemed to constitute one and the same instrument.

###

 

 

 

6

--------------------------------------------------------------------------------

 

ATTACHMENT A

ADDITIONAL TERMS AND CONDITIONS

Set forth below are additional terms or conditions that are applicable to the
RSU Award, which terms or conditions are hereby incorporated into and made an
integral part of the RSU Agreement.  

Any term with an initial capital letter contained, but not defined, in this
Attachment A, shall have the meaning given to it in this RSU Agreement or in the
Plan, unless the context in which such term is used in this Attachment A clearly
indicates that a different meaning is intended.

1.Payment of Withholding Taxes (check appropriate box):1  

Subject to applicable law:   o Participant shall,   o Participant shall not, be
permitted to pay the withholding taxes and any other Tax-Related Items (as
defined in the RSU Agreement) by (i) the Company’s cancellation of a number of
the Shares otherwise issuable on vesting and settlement of any of the RSUs, or
delivery to the Company and cancellation of a number of shares of Company Common
Stock already owned by Participant, in either case, with a Fair Market Value, as
of the date of the vesting of the RSUs, equal to the aggregate amount of the
withholding taxes and any other Tax-Related Items required to be withheld in
connection with or as a result of the vesting of the RSUs or any of them, or by
a combination of the foregoing methods of payment.

[NOTE:  If there are no other additional terms or conditions, please insert the
word “NONE” below.  If, on the other hand, there are other additional terms or
conditions (for example, such as, but not limited to, Vesting Conditions),
insert those other terms and/or conditions below and on additional pages if
necessary.]

 

 

 

 

 

 

 

 

 

 

PARTICIPANT:

Signature:  

Print Name:  

 

FIRST FOUNDATION INC.

By:  

Name:  

Its:  

 

 

1

Applicable only to Participants who are employees of the Company or of any
Company Affiliate.

A-1